DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final Office Action in response to the communication filed on March 12, 2019.
Claims 1-20 have been examined.


Drawings
The drawings filed on March 12, 2019 are acceptable for examination proceedings.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 12, 2019 were filed after the mailing date of the application 16/299851 on March 12, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 11 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims1, and 11 recite the in the last limitation “…, a command that causes at least one of the client devices to perform an anomaly corrective action”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, and 12-20 inherit the deficiencies of the base claims 1, and 11 respectively therefore are rejected under 35 USC § 112 by virtue of their dependency. 
Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se.
Claims 12-20 inherit the deficiencies of the base claim 11 therefore are rejected under 35 USC § 112 by virtue of their dependency. 
Appropriate correction is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudez-Cisneros et al. (U.S. Patent Application Publication No.: US 2019/0347666 A1 / or “Bermudez-Cisneros” hereinafter) in view of Wolff et al. (U.S. Patent Application Publication No.: US 2020/0259852 A1 / or “Wolff” hereinafter).
	
Regarding claim 1, Bermudez-Cisneros discloses “A method of operating a privacy management system for managing personal data within a plurality of client data systems, the plurality of client data systems including a first data system having a memory element, the method comprising” (Para 0004: method of real-time notification of user data modification being taking place; and Fig. 3: User Device 310, Profile Management Platform 320 i.e., memory element):
 “receiving a first input [input is action such as access, export or modify (Specification: Para 0066)] indicative of a first user activity in accessing personal data stored within the memory element” (Fig. 1B;  and Para 0040: a user device send a request to update a user account to the Profile Management Platform 320); 
“[creating an activity model based on the first input, the activity model indicative of typical activity in accessing personal data stored in the memory element]” (Para 0044: discloses using data model to identify risk associated with the user request to update the user account)
“receiving a second input indicative of a second user activity in accessing personal data stored within the memory element” (Fig. 6: Step 620; and Para 0140: a real-time  notification indication that one or more of fields of a user account are being modified); 
“recognizing, according to the activity model, the second user activity as being anomalous to the typical activity in accessing personal data stored in the memory element” (Fig. 6: Step 630; and Para 0141: determining using data model, a risk score associated with modification to the one or more fields of the user account); 
“and generating, as a result of recognizing the second user activity as being anomalous, a command that causes at least one of the client devices to perform an anomaly corrective action” (Fig. 6: Step 640-650; and Para 0142: identifies that one or more actions to perform based on the risk score, and Para 0143, take one or more actions based on the risk identified).
Bermudez-Cisneros teaches using data model to identify risk associated with the user request to update a user account (Para 0044), but does not explicitly teach “creating an activity model based on the first input, the activity model indicative of typical activity in accessing personal data stored in the memory element”.  

	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of creating an activity model using stored personal data of Wolff to the system of Bermudez-Cisneros to generate a personalized activity model for internal users activities (Wolff, Para 0049)  and the ordinary person skilled in the art would have been motivated to combine to create an activity model which would help determine user actions that have deviated from normal activities (Wolff, Para 0058).

Regarding claim 2, in view of claim 1, Bermudez-Cisneros in view of Wolff disclose “further comprising accessing saved metadata for the personal data to determine whether the second user activity affects any personal data” (Wolff, Para 0054, discloses collecting  metadata and using the metadata for modeling).

Regarding claim 3, in view of claim 2, Bermudez-Cisneros in view of Wolff disclose “further comprising, receiving a data set and generating metadata for the personal data from the data set” (Wolff, Para 0054, discloses collecting  metadata and using the metadata for modeling).

Regarding claim 4, in view of claim 3, Bermudez-Cisneros in view of Wolff disclose “further comprising differentiating personal data from general data contained within the data set” (Wolff, Para 0019, discloses personal information, organization information, and among other data sets in modeling).
wherein receiving the data set includes receiving a stored data set stored on the memory element” (Para 0028, data storage with identifier), 
“and generating metadata that indicates a storage location of personal data on the memory element” (Wolff, Para 0061, storage location of data), 
“a data structure for the personal data on the memory element, and a storage time of the personal data on the memory element” (Wolff, Para 0054, discloses collecting  metadata and using the metadata for modeling; and Para 0047).

Regarding claim 6, in view of claim 1, Bermudez-Cisneros discloses “wherein receiving the second input includes receiving, in the second input, at least one of:
“a first signal identifying the client device that supplied the second input” (Para 0051; and Para 0027, the transaction device is identified);
 “a second signal indicative of a global location from which the second input was supplied” (Para 0051, a transaction is identified to be fraudulent because of the location of the device is outside the threshold range of a geographical location); 
“a third signal indicative of a storage location of requested personal data among the plurality of client data systems; 
“a fourth signal indicative of a category of requested personal data [i.e., highly classified versus lower security material, etc. (See, Spec, Para 0069)]” (); and 
“a fifth signal indicative of a time of day at which the second input was supplied” (Para 0034, time at which transaction was submitted).

wherein receiving the first input includes receiving, in the first input, at least one of:
a first signal identifying the client device that supplied the second input; 
“a second signal indicative of a global location from which the second input was supplied” (Wolff, Para 052, access request from an authorized location; Para 0055); 
a third signal indicative of a storage location of requested personal data among the plurality of client data systems; 
a fourth signal indicative of a category of requested personal data; and 
a fifth signal indicative of a time of day at which the second input was supplied; 
“wherein creating the activity model includes training a predictive data model using the at least one of the first, second, third, fourth, and fifth signals” (Wolff, Para 0055: location information is used in generating); 
“and as a result of the training, outputting a trained classifier that receives as input the second input and that produces as output a prediction of whether second user activity is anomalous” (Wolff, Para 0004, discloses using geolocation in generating the model. Furthermore, Bermudez-Cisneros discloses the using the model to determine user activity to be anomalous (Bermudez-Cisneros, Fig. 6: Step 640-650)).

Regarding claim 9, in view of claim 1, Bermudez-Cisneros discloses “wherein generating the command includes generating an alert command that causes an output device of the at least one of the client devices to output an alert” (Bermudez-Cisneros, Para 0092, discloses providing an alert if anomalous activity is detected).

wherein generating the command includes generating a denial command that causes the at least one of the client devices to deny a request associated with the second user activity” (Bermudez-Cisneros, Para 0147, discloses preventing access).

Regarding claim 11, Bermudez-Cisneros discloses “A centralized privacy management system for managing personal data within a plurality of client data systems in a computerized system, the plurality of client data systems including a first data system having a memory element, the privacy management system comprising” (Para 0004: method of real-time notification of user data modification being taking place; and Fig. 3: User Device 310, Profile Management Platform 320 i.e., memory element; and Para 0095: systems for carrying out the invention):
“a processor configured to communicate with the plurality of client data systems” (Fig. 4: Processor 420); 
“the processor configured to receive a first input indicative of a first user activity in accessing personal data stored within the memory element” (Fig. 1B;  and Para 0040: a user device send a request to update a user account to the Profile Management Platform 320); 
“[the processor programmed to create an activity model based on the first input, the activity model indicative of typical activity in accessing personal data stored in the memory element]” (Para 0044: discloses using data model to identify risk associated with the user request to update the user account); 
“the processor configured to receive a second input indicative of a second user activity in accessing personal data stored within the memory element” (Fig. 6: Step 620; and Para 0140: a real-time  notification indication that one or more of fields of a user account are being modified);  
“the processor programmed to recognize, according to the activity model, the second user activity as being anomalous to the typical activity in accessing personal data stored in the memory element” (Fig. 6: Step 630; and Para 0141: determining using data model, a risk score associated with modification to the one or more fields of the user account); and 
“the processor programmed to generate, as a result of recognizing the second user activity as being anomalous, a command that causes at least one of the client devices to perform an anomaly corrective action” (Fig. 6: Step 640-650; and Para 0142: identifies that one or more actions to perform based on the risk score, and Para 0143, take one or more actions based on the risk identified).
Bermudez-Cisneros teaches using data model to identify risk associated with the user request to update a user account (Para 0044), but does not explicitly teach “the processor programmed to create an activity model based on the first input, the activity model indicative of typical activity in accessing personal data stored in the memory element”.  
However, creating an activity model using stored personal data would have been obvious (see Wolff, Para 0059: a predictive model is generated using user data; and Fig. 4: Steps 402-404).  
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of creating an activity model using stored personal data of Wolff to the system of Bermudez-Cisneros to generate a personalized activity model for internal users activities (Wolff, Para 0049)  and the ordinary person skilled in 

Regarding claim 12, in view of claim 11, Bermudez-Cisneros in view of Wolff disclose “wherein the processor is programmed to access saved metadata for the personal data to determine whether the second user activity affects any personal data” (see rejection of claim 2)
Regarding claim 13, in view of claim 12, Bermudez-Cisneros in view of Wolff disclose “wherein the processor is programmed to generate the metadata for the personal data from a data set received from the at least one of the plurality of client data systems” (see rejection of claim 3)

Regarding claim 14, in view of claim 13, Bermudez-Cisneros in view of Wolff disclose “wherein the processor is programmed to differentiate personal data from general data contained within the data set” (see rejection of claim 4)

Regarding claim 15, in view of claim 14, Bermudez-Cisneros in view of Wolff and in further view of Yanacek disclose “wherein the processor, substantially concurrent with receiving the data set stored on the memory element, is programmed to generate metadata that indicates a storage location of personal data on the memory element, a data structure for the personal data on the memory element, and a storage time of the personal data on the memory element” (See rejection of claim 5).

wherein the second input includes at least one of a first signal identifying the client device that supplied the second input; a second signal indicative of a global location from which the second input was supplied; a third signal indicative of a storage location of requested personal data among the plurality of client data systems; a fourth signal indicative of a category of requested personal data; and a fifth signal indicative of a time of day at which the second input was supplied” (see rejection of claim 6).

Regarding claim 18, in view of claim 16, Bermudez-Cisneros in view of Wolff disclose “wherein the first input includes at least one of a first signal identifying the client device that supplied the second input; 
a second signal indicative of a global location from which the second input was supplied; 
a third signal indicative of a storage location of requested personal data among the plurality of client data systems; 
a fourth signal indicative of a category of requested personal data; and a fifth signal indicative of a time of day at which the second input was supplied; 
wherein the processor is programmed to create the activity model by training a predictive data model using the at least one of the first, second, third, fourth, and fifth signals; and as a result of the training, outputting a trained classifier that receives as input the second input and that produces as output a prediction of whether second user activity is anomalous” (see rejection of claim 8).


wherein the processor is programmed to generate an alert command for causing an output device of the at least one of the client devices to output an alert” (see rejection of claim 9).

Regarding claim 20, in view of claim 11, Bermudez-Cisneros in view of Wolff disclose “wherein the processor is programmed to generate a denial command that causes the at least one of the client devices to deny a request associated with the second user activity” (see rejection of claim 10).


Claims 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bermudez-Cisneros in view of Wolff  and in further view of  Yanacek et al. (U.S. Patent Application Publication No.: US 2017/0155686 A1 / or “Yanacek” hereinafter).

Regarding claim 7, in view of claim 6, Bermudez-Cisneros discloses “wherein receiving the second input includes receiving each of the first” (Para 0051; and Para 0027, the transaction device is identified), 
“second” (Para 0051, a transaction is identified to be fraudulent because of the location of the device is outside the threshold range of a geographical location)\, 
[third, fourth,] 
“and fifth signals” (Para 0034, time at which transaction was submitted).
Bermudez-Cisneros failed to specially disclose third, and fourth signals. 
.
	It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings of storage location of personal data of Wolff to the system of Bermudez-Cisneros to create a system where based on the need personal data can be stored locally or at a central location (Wolff, Para 0061) and the ordinary person skilled in the art would have been motivated to combine to create system where personal data can be accessed easily.
Furthermore, Bermudez-Cisneros and Wolff failed to specially disclose fourth signal i.e., “a fourth signal indicative of a category of requested personal data”.
However, identifying category of requesting personal data would have been obvious.  For example, see Yanacek (Para 0076, policy prohibiting access to personal data, such as financial information etc.). 
It would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to employ the teachings identifying category of requesting personal data of Yanacek to the system of Bermudez-Cisneros and Wolff to create a system where access to personal data can be evaluated to determine whether delegation policy allows or prohibits access to requested  personal data (Yanacek, Para 0076) and the ordinary person skilled in the art would have been motivated to combine to facilitate fine-grained access to the personal data (Yanacek, Para 0076).

wherein the second input includes each of the first, second, third, fourth, and fifth signals” (See rejection of claim 7).

Relevant Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Given et al. (U.S. Patent No.: US 6560711 B1) discloses”
[Abstract] Techniques are described for processing anomalies detected using user-specified rules with anomalies detected using machine-learning based behavioral analysis models to identify threat indicators and security threats to a computer network. In an embodiment, anomalies are detected based on processing event data at a network security system that used rules-based anomaly detection. These rules-based detected anomalies are acquired by a network security system that uses machine-learning based anomaly detection. The rules-based detected anomalies are processed along with machine learning detected anomalies to detect threat indicators or security threats to the computer network. The threat indicators and security threats are output as alerts to the network security system that used rules-based anomaly detection.

Mohassel et al. (U.S. Patent Application Publication No.: US 2020/0242466 A1) discloses:
[0229] Various types of secret-sharing private data can be used, e.g., additive sharing, Boolean sharing, and Yao sharing. Each data item of the private data can be represented by K parts when secret-shared. For training the model, the secret-shared private data includes a set of training samples, each having d features and an output Y. The d features can be measured or otherwise obtained 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431